/DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the cell support membrane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is dependent upon now cancelled claim 14 and thus it is unclear how claim 18 is intended to limit the claimed invention.  For the purposes of examination the claim has been interpreted to be dependent upon claim 1 however correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-9, 11-12, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2013/0267019) and further in view of Kottkamp (US 2013/0052102).

Regarding claim 1 Schmidt et al. discloses a cell plate insert, comprising an interior lip and legs on a bottom side,(See Abstract and Schmidt Fig. 7  wherein a cell plate insert comprises an interior lip, i.e. protruding elements of 10 and 1 and legs 11 on a bottom side.)
Wherein when inserted in a cell plate or well the cell plate insert forms a top chamber and a bottom chamber(See Schmidt Fig. 7 wherein the insert forms a top chamber above support 4 and a bottom chamber below support 4 when inserted into a cell plate or well.)
Wherein the cell plate insert has a diameter to provide a snug fit within a cell plate or well such that cells cultured in the top chamber do not infiltrate cells cultured in the bottom chamber.  (See Schmidt Fig. 7 wherein a cell plate insert has a diameter and said diameter is fully capable of forming a snug fit with a well having an appropriate diameter.)
It is noted that the claims are wholly directed to the cell insert and do not require a cell plate or well and limitations directed to the size, shape, and nature of the cell plate or well do not limit the claimed insert.
Furthermore assuming arguendo with respect to the diameter causing a snug fit such that cells from the bottom chamber cannot migrate into the top chamber it is noted that Kottkamp discloses providing an insert which has a diameter which seals to a cell plate, i.e. provides a snug fit, such that cells and other materials cannot contaminate or interfere with cell culture and analysis operations. (See Kottkamp Abstract. Figs. and [0016])

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a cell plate insert and cell plate having a diameter which provides a snug fit with a cell plate as described by Kottkamp in the system of Schmidt because such a fit prevents contamination or interference with cell culture and analysis operations as would be desirable in the device of Schmidt.


Regarding claim 2 Schmidt discloses all the claim limitations as set forth above as well as the device further comprising a cell support media disposed on an interior lip of the cell plate insert.  (See Schmidt Fig. 7 wherein there is a cell support media 4 disposed on an interior lip of the cell plate insert)


Regarding claim 4 Schmidt discloses all the claim limitations as set forth above as well as the device wherein the legs are of a height sufficient to provide an equal distance between a first tissue culture substrate disposed on a bottom of the cell plate and a cell culture support media.  (See Schmidt Figs. 7 wherein the legs 11 have a height and said height is fully sufficient to provide an equal distance between a first tissue culture substrate disposed on a bottom of the cell plate and cell culture support media depending upon a cell culture plate provided.)
Furthermore it is noted that the claims are wholly directed to the cell insert and do not require a cell plate and limitations directed to the size, shape, and nature of the cell plate do not limit the claimed insert.

Regarding claim 5 Schmidt discloses all the claim limitations as set forth above and discloses that the insert may have various sizes and shapes but does not specifically disclose wherein the cell plate is a petri dish having a 10 cm diameter and wherein the diameter of the cell plate insert is about 95 mm to 99 mm. It is noted that such a modification would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Furthermore it is noted that the claims are wholly directed to the cell insert and do not require a cell plate and limitations directed to the size, shape, and nature of the cell plate do not limit the claimed insert.


Regarding claim 6 Schmidt discloses all the claim limitations as set forth above and discloses that the insert may have various sizes and shapes but does not specifically disclose a height of the cell plate insert is about 10 mm including the legs, and wherein the legs have a height of about 2 mm. It is noted that such a modification would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Regarding claim 7 Schmidt discloses all the claim limitations as set forth above and discloses that the insert may have various sizes and shapes but does not specifically disclose he cell plate is a multi-well plate having wells of about 35 mm diameter and wherein the diameter of the cell plate insert is about 30 mm to 34 mm.It is noted that such a modification would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Furthermore it is noted that the claims are wholly directed to the cell insert and do not require a cell plate and limitations directed to the size, shape, and nature of the cell plate do not limit the claimed insert.


Regarding claim 8 Schmidt discloses all the claim limitations as set forth above and discloses that the insert may have various sizes and shapes but does not specifically disclose a height of the cell plate insert is about 10 mm to 10.5 mm excluding the legs, and wherein the legs have a height of about 2 mm to 3 mm.
It is noted that such a modification would have required a mere change in size which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  




Regarding claim 9 Schmidt et al. discloses a cell plate insert, comprising an interior lip and legs on a bottom side,(See Abstract and Schmidt Fig. 7  wherein a cell plate insert comprises an interior lip, i.e. protruding elements of 10 and 1 and legs 11 on a bottom side.)
a cell support media disposed on an interior lip of the cell plate insert which forms a top chamber and a bottom chamber(See Schmidt Fig. 7 wherein the insert forms a top chamber above a cell support media 4 and a bottom chamber below support 4 when inserted into a cell plate or well.)
Wherein the cell plate insert has a diameter to provide a snug fit within a cell plate or well such that cells cultured in the top chamber do not infiltrate cells cultured in the bottom chamber.  (See Schmidt Fig. 7 wherein a cell plate insert has a diameter and said diameter is fully capable of forming a snug fit with a well having an appropriate diameter.)
It is noted that the claims are wholly directed to the cell insert and do not require a cell plate or well and limitations directed to the size, shape, and nature of the cell plate or well do not limit the claimed insert.
Furthermore assuming arguendo with respect to the diameter causing a snug fit such that cells from the bottom chamber cannot migrate into the top chamber it is noted that Kottkamp discloses providing an insert which has a diameter which seals to a cell plate, i.e. provides a snug fit, such that cells and other materials cannot contaminate or interfere with cell culture and analysis operations. (See Kottkamp Abstract. Figs. and [0016])

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a cell plate insert and cell plate having a diameter which provides a snug fit with a cell plate as described by Kottkamp in the system of Schmidt because such a fit prevents contamination or interference with cell culture and analysis operations as would be desirable in the device of Schmidt.



Regarding claim 11-12 Schmidt discloses all the claim limitations as set forth above as well as the device further comprising a cell plate comprising a first tissue culture substrate, wherein the cell plate insert is inserted on top of the tissue culture substrate and a second tissue culture substrate is disposed on top of the cell support membrane.  (See Schmidt [0005]-[0006] and [0048] wherein cells and culture media, i.e. second tissue culture substrate, are placed above a cell  support membrane and wherein Kottkamp Figs. and [0020] wherein a cell plate comprises a first tissue culture substrate, i.e. interior walls of the cell culture plate below the insert, and said insert is inserted on top of said substrate.  The cell culture plate and the first tissue culture substrate is formed from plastic, i.e. it is tissue culture plastic.)


Regarding claim 15 Schmidt discloses all the claim limitations as set forth above but does not specifically disclose the use of a lid

Kottkamp discloses a cell culture insert and cell plate wherein a lid is formed by the connection of inserts and provided on the cell plate.

It would have been obvious to one of ordinary skill in the art at the time of filling to provide a lid of the cell plate of Kottkamp in the system of modified Schmidt because so allows the connection of a plurality of inserts such that they may be handled more efficiently as would be desirable in the system of modified Schmidt.

Regarding claim 16 Schmidt discloses all the claim limitations as set forth above as well as the device further comprising a cell support membrane formation base having a diameter equivalent to a diameter of the interior lip.  (See Schmidt Figs. 7 wherein a cell support membrane formation base 1 overlays an interior lip of 2 and thus has a diameter equivalent thereto.)

Regarding claim 18 modified Schmidt discloses all the claim limitations as set forth above as well as the device wherein the cell plate insert allows for oxygen permeability.  (See Schmidt [0005] wherein the membrane is porous and thus allows for oxygen permeability.  Also said insert comprises an open top allowing for oxygen permeability.)



Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2013/0267019) in view of Kottkamp (US 2013/0052102) as applied to claims above, and further in view of Allbritton et al. (US 2021/0395661).

Regarding claim 3 Schmidt discloses all the claim limitations as set forth above but does not specifically disclose wherein the cell support media comprises agarose.  

Allbritton et al. discloses a cell culture insert comprising a cell support membrane which comprises agarose to allow the culture of cells thereon.  (See Allbritton et al. [0054] and [0080] wherein a cell culture membrane includes agarose.)

It would have been obvious to one of ordinary skill in the art a the time of filling to provide a membrane with agarose as described by Allbritton et al. in the device of Schmidt because membranes with agarose provide support for cells being cultured as would be desirable in the device of Schmidt.


Regarding claim 13 Schmidt discloses all the claim limitations as set forth above but does not specifically disclose wherein the cell support membrane comprises agarose.  

Allbritton et al. discloses a cell culture insert comprising a cell support membrane which comprises agarose to allow the culture of cells thereon.  (See Allbritton et al. [0054] and [0080] wherein a cell culture membrane includes agarose.)

It would have been obvious to one of ordinary skill in the art a the time of filling to provide a membrane with agarose as described by Allbritton et al. in the device of Schmidt because membranes with agarose provide support for cells being cultured as would be desirable in the device of Schmidt.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2013/0267019) in view of Kottkamp (US 2013/0052102) as applied to claims above, and further in view of Lahm et al. (US 5,534,227).

Regarding claim 17 Schmidt discloses all the claim limitations as set forth above but does not specifically disclose the cell plate insert being optically transparent.

Lahm et al. discloses a cell co-culture system wherein a cell plate insert is optically transparent to allow observation of experiments within the container. (See Lahm Abstract)

It would have been obvious to one of ordinary skill in the art at the time of invention to form all elements of the co-culture system of Schmidt from optically transparent materials as described by Lahm et al. because doing so allows observation and monitoring of experiments without risking contamination by requiring removal of a lid which would be desirable in the device of Schmidt.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799